Citation Nr: 0404512	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit sought on appeal.

Although the issue certified on appeal is entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
the Board notes that the record on appeal contains other 
psychiatric diagnoses.  For the reasons explained in detail 
below, the Board finds that the issue is more appropriately 
characterized as entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder.


REMAND

The veteran contends that he suffers from psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD), 
which is related to incidents he experienced during his 
period of military service.  In this context, he reports he 
suffers from PTSD as a result of combat and noncombat related 
experiences.  A preliminary review of the record discloses 
that the veteran has been variously diagnosed with 
psychiatric disorders, to include PTSD. 

A September 2000 report from a private clinical psychologist 
contains Axis I diagnoses of PTSD and major depression.  This 
report references the veteran's in service injury in 
conjunction with the multiaxial assessment.  

In conjunction with this claim, the veteran underwent VA 
examination in May 2001.  The examiner found no symptoms of 
PTSD on examination.  A diagnosis of dysthymia (Axis I) was 
noted.  In an April 2002 addendum, the examiner noted that 
the findings on VA examination were not adequate to meet the 
criteria for a diagnosis of PTSD.  

VA outpatient treatment records, dated from January 2000 to 
November 2001, document psychiatric assessments of PTSD and 
depression.  

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  However, VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service. Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

By rule making, the VA has set forward criteria of 
"conclusive evidence" to establish a combat related stressor.  
These criteria are defined as: (a) a claim that the stressor 
is related to combat and (b) a demonstration in the record 
that the claimant ("in the absence of evidence to the 
contrary") has been awarded certain specific recognized 
awards or decorations identified in 38 C.F.R. § 3.304(f) or 
VA ADJUDICATION MANUAL M21-1, Part VI, paragraph 11.38(b)(1).  
These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.

In this case, the Board would point out that the record 
discloses the veteran is in receipt of the Purple Heart.  
Service records document treatment in November 1967 for 
shrapnel wound to the right wrist.  Service medical records 
also indicate that in November 1967, while stationed in the 
Republic of Vietnam, the veteran sustained second and third 
degree burns to 621/2 percent of his total body surface.  
Service connection is established for residuals of burns to 
the body.

As the veteran's DD Form 214 indicates that the veteran 
received the Purple Heart, VA accepts his receipt of this 
commendation as proof of participation in combat with the 
enemy during his tour of duty in Vietnam.  As such, VA will 
accept the veteran's lay contentions with regard to stressors 
reported (in the absence of clear and convincing evidence to 
the contrary) to be related to combat provided that the 
stressor is consistent with the circumstances, conditions or 
hardships of service.  As indicated, service connection may 
be established for such other in service stressors provided 
that credible evidence establishes a current diagnosis 
determined to be causally related to the claimed stressful 
experience.

Applying the above criteria to the facts of this case, the 
question remains whether the veteran currently suffers from 
PTSD as a result of any in-service experiences.  Further, the 
Board finds that the record likewise raises the question 
whether the veteran currently suffers from an acquired 
psychiatric disorder secondary to his service-connected 
disability.  The Board notes in this regard that VA 
examination confirmed the diagnosis of major depression, but 
offered no opinion relative to the etiology of this disorder.

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  The secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2003).  Additional disability resulting from 
aggravation of a non-service connected condition by a 
service-connected condition is also compensable under 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused by or aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en 
banc). 

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who have treated 
him for his psychiatric symptomatology.  With 
any necessary authorization(s) from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to this 
request, which have not been previously 
secured.

3.  The veteran should be afforded VA 
examinations by a psychiatrist and 
psychologist, who have not previously 
conducted a VA compensation examination of 
the veteran, if feasible, to determine the 
nature, severity, and etiology of any 
psychiatric illness diagnosed, to include 
PTSD.  The RO should provide the examiners 
with a summary of reported stressors.  
Moreover, the RO should advise the examiners 
that there is no question that the veteran 
incurred a shrapnel wound in Vietnam, and on 
another occasion sustained extensive burns 
which required his evacuation to the United 
States and hospitalization.  

If PTSD is diagnosed, the psychiatrist should 
specify which stressor(s) was(were) used as 
the basis for the diagnosis, whether the 
stressors found to be established by the 
record were sufficient to produce PTSD, and 
whether there is a link between the current 
symptomatology and one or more of the 
inservice stressors.  A complete rationale 
for any opinion expressed must be provided.

If a psychiatric disorder other than PTSD is 
diagnosed, the psychiatrist is requested to 
render an opinion as to whether it is at 
least as likely as not that any acquired 
psychiatric disorder diagnosed is related to 
the veteran's service-connected burn 
residuals or other incident of service.  A 
complete rationale should be provided for any 
opinion expressed. 

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include post-traumatic stress 
disorder.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



